DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 recites the limitation “the model”.  It is unclear what work is being handed over. It is unclear as to what is being handed over because “the model” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then refer to those limitations with ‘the’ or ‘said’. As such, there is insufficient antecedent basis for this limitation in the claim.
Claims 1 recites the limitation “the collected data”.  It is unclear what work is being handed over. It is unclear as to what is being handed over because “the collected data” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then refer to those limitations with ‘the’ or ‘said’. As such, there is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “outside the model". It is unclear what is being claimed. It is unclear a revision or analysis of the score is being done on data outside of the model. Additionally, the Specification fails to elaborate or explain how this is being done or what “outside of the model” is actually referring to. For purposes of examination, the Examiner will interpret "outside of the model" to mean any type of data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7),  computer program product (claims 8-13), and system (claims 14-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: …preprocessing data to create residual features; …iteratively running models using the collected data and residual features; …identifying the model that best predicts whether a police officer may be involved in an adverse event in the future; and, …generating a risk score by running the model. Independent claims 5-7 the CRM and method for performing a very similar method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer system …; a machine learning model…; a computer to preprocess data…; A machine-learning based system configured to… (as recited in claims 1 and 5-7).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a computer system …; a machine learning model…; a computer to preprocess data…; A machine-learning based system configured to… (as recited in claims 1 and 5-7) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0080]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-4 and 8-9) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-4 “information about the risk score of an officer is provided to the use…r; revising the risk score based on parameters that lie outside the model; information about the revised risk score of an officer is provided to the user…; a post-processing component for revising the officer's risk score based on parameters that lie outside the model; wherein the residual features include first-order residual features based on the extracted data; wherein the residual features include second-order residual features based on the first-order residual features; aggregate data, preprocessed residuals, social structure residuals and latent class residuals”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-13 and 15-20) recite the CRM and system for performing the method of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190244152 (hereinafter “Yan”) et al., in view of U.S. PGPub 20040128187 to (hereinafter “Neuberger”) et al.
 As per claim 1, Yan teaches A computer-implemented method for determining a risk score reflecting the risk that …may be involved in an adverse event in the future, comprising: 
a computer system preprocessing data to create residual features; Yan 0029: “Alternatively, the output can be in the form of continuous color-coded graphics embedded in performance dashboards. Dashboards or other interfaces can display a plurality of metrics of employee relations and/or job satisfaction. For example, the dashboards may display the employee response time, the number of assignments the employee receives or volunteers for, the number of the projects the employee is behind on, the amount of meetings and conference calls the employee takes part in, the amount of time the employee spends mentoring others, and the like. Dashboards can be made available to supervisors, managers, human resources, security personnel, or other authorized users. Dashboards can be made accessible by employees. In some instances it may be desirable to allow employees access only some of the outputs generated by the early prediction model. Employee-accessible dashboards or interfaces may include comments, recommendations, or suggestions with the purpose of improving their conduct, experiences and/or the employee job satisfaction. If early indications of a conflict are projected by the model, the employee may be advised about how to avoid furthering the conflict, possibly including conflict-resolution training. If the model detects the likelihood that the employee is involved in a sexually harassing or discriminatory behavior, the employee may be directed to a proper anti-discriminatory training.”
the computer system iteratively running models using the collected data and residual features;Yan 0017-0018: “The data from this stage is characterized by open expressions of annoyance, anger, offense, and threats. By detecting these evident factors of conflict in the later stages of communication and also supplied with the history of communication, a machine-learning model can learn what types of communications data associated with early stages of conflict development can predict future aggravation of the conflict. Likewise, the same approach can be used for early prediction of sexual harassment or discrimination, where the machine learning model can follow the same pattern of training as in the case of a conflict detection: the later stages of sexual harassment are often characterized by open expressions of assertion, coercion, and bullying and particular responses to such expressions. The computing system may receive the threads containing such messages in their entirety, and provide these threads to the machine learning model to allow it to identify trends in the development of harassment and to predict future issues by the earlier developments. Similarly, the machine-learning model can learn how to detect clues of discriminatory conduct, such as references to an employee's race, gender, notional origin, age, protected status, etc., and trace the frequency and offensiveness of such clues within a subset of employee-related data that is associated with the employee.” 
the computer system identifying the model that best predicts whether …may be involved in an adverse event in the future; 
Yan 0017-0018: “The machine learning model for early prediction of resignations and adverse employee relations may first be trained using historical data input, both unstructured…0028: After the data is collected at block 401, it can be input into the early prediction model at block 402. As disclosed above, the early prediction model may have been previously trained in the training phase (e.g., the training method 300) to evaluate the input-output associations. At block 403, the early prediction model determines outputs corresponding to the input data. The outputs are the likelihoods that the employee is involved or will become involved in the future into one or more of the adverse relations, such as conflicts, sexual harassment, discrimination, or that the employee is to resign from the company. The application of the method 400 can be directed at the same employee for whom the training method 300 was performed. An advantage of this may be that the training is tailored to the employee's use of language and style of communications. This, however, may not be necessary or even possible in other situations. In some implementations, the employee may be new and limited amount of the employee-related data may be available. Correspondingly, the training method 300 may be performed for one employee or a group of employees whereas the method 400 may be directed at another employee or a group of employees. In instances of resignations, this second approach may be preferred.” 
and, the computer system generating a risk score by running the model;Yan 0015, 0028-0029: “ the trained machine learning model may predict that an employee may be at risk of resignation, or that the employee can be presently involved, or at risk of becoming involved in an adverse relation in the future. The involvement in an adverse relation may include, for example, subjecting someone else to sexual harassment or other forms of discrimination, becoming a subject of sexual harassment or discrimination, or becoming aware of somebody being a subject of such adverse treatment…At block 404 the early prediction model may assess the seriousness of the detected adverse situation and make a threshold decision to notify management of the organization, e.g., a supervisor of the employee. A human operator can participate in that decision. In some implementations, the decision can be made in a fully automated manner. Under-the-threshold outputs may be ignored and/or deleted. Alternatively, all outputs may be stored and made available to the authorized users. The likelihoods of various adverse relations and resignations can be presented for viewing in a variety of ways. The output can be a simple numerical score, which may be further supplemented with a time frame.”
 Yan may not explicitly teach the following. However, Neuberger teaches: 
a police officer…; Neuberger 0012-0013, 0165: “The public sector organization includes at least one of: public health, revenue service, educational, police… with a police organization, an outcome measure includes at least one of: public satisfaction with the police organization, reduction of crime, solving a crimes, and public served. The cost-effectiveness measure includes at least one of: reduction of variable cost, reduction of fixed cost, increase in asset efficiency..  Relative Performance data based on the public value data of the organizations is analyzed to determine any potential opportunity for improvement in public value. For example, in the context of "public satisfaction with performance", the data suggests that "Police B" performs poorly relative to the group average. Likewise, "Police B" appears to perform very poorly relative to the sample average. In contrast, "Police B" performs significantly better than others in the group. Thus, "Police B" can improve its public value by increasing outcomes. Specifically, "Police B" can focus on improving "Public Satisfaction with Performance" and/or "crimes solved."
Yan and Neuberger are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan with the aforementioned teachings from Neuberger with a reasonable expectation of success, by adding steps that allow the software to be utilize for police officer’s with the motivation to more efficiently and accurately organize and analyze police officer data [Neuberger 0165].
 As per claim 2, Yan and Neuberger teach all the limitations of claim 1.
 In addition, Yan teaches:
wherein, information about the risk score of an officer is provided to the user by the computer system;Yan 0015, 0028-0029: “ the trained machine learning model may predict that an employee may be at risk of resignation, or that the employee can be presently involved, or at risk of becoming involved in an adverse relation in the future. The involvement in an adverse relation may include, for example, subjecting someone else to sexual harassment or other forms of discrimination, becoming a subject of sexual harassment or discrimination, or becoming aware of somebody being a subject of such adverse treatment…At block 404 the early prediction model may assess the seriousness of the detected adverse situation and make a threshold decision to notify management of the organization, e.g., a supervisor of the employee. A human operator can participate in that decision. In some implementations, the decision can be made in a fully automated manner. Under-the-threshold outputs may be ignored and/or deleted. Alternatively, all outputs may be stored and made available to the authorized users. The likelihoods of various adverse relations and resignations can be presented for viewing in a variety of ways. The output can be a simple numerical score, which may be further supplemented with a time frame.”
 As per claim 6, Yan teaches A method for generating a feature for a machine learning model for determining a risk score that …may be at risk of involvement in an adverse interaction with a member of the public comprising: 
using a computer to preprocess data to generate a residual: Yan 0029: “Alternatively, the output can be in the form of continuous color-coded graphics embedded in performance dashboards. Dashboards or other interfaces can display a plurality of metrics of employee relations and/or job satisfaction. For example, the dashboards may display the employee response time, the number of assignments the employee receives or volunteers for, the number of the projects the employee is behind on, the amount of meetings and conference calls the employee takes part in, the amount of time the employee spends mentoring others, and the like. Dashboards can be made available to supervisors, managers, human resources, security personnel, or other authorized users. Dashboards can be made accessible by employees. In some instances it may be desirable to allow employees access only some of the outputs generated by the early prediction model. Employee-accessible dashboards or interfaces may include comments, recommendations, or suggestions with the purpose of improving their conduct, experiences and/or the employee job satisfaction. If early indications of a conflict are projected by the model, the employee may be advised about how to avoid furthering the conflict, possibly including conflict-resolution training. If the model detects the likelihood that the employee is involved in a sexually harassing or discriminatory behavior, the employee may be directed to a proper anti-discriminatory training.”
 Yan may not explicitly teach the following. However, Neuberger teaches: 
a police officer…; Neuberger 0012-0013, 0165: “The public sector organization includes at least one of: public health, revenue service, educational, police… with a police organization, an outcome measure includes at least one of: public satisfaction with the police organization, reduction of crime, solving a crimes, and public served. The cost-effectiveness measure includes at least one of: reduction of variable cost, reduction of fixed cost, increase in asset efficiency..  Relative Performance data based on the public value data of the organizations is analyzed to determine any potential opportunity for improvement in public value. For example, in the context of "public satisfaction with performance", the data suggests that "Police B" performs poorly relative to the group average. Likewise, "Police B" appears to perform very poorly relative to the sample average. In contrast, "Police B" performs significantly better than others in the group. Thus, "Police B" can improve its public value by increasing outcomes. Specifically, "Police B" can focus on improving "Public Satisfaction with Performance" and/or "crimes solved."
Yan and Neuberger are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan with the aforementioned teachings from Neuberger with a reasonable expectation of success, by adding steps that allow the software to be utilize for police officer’s with the motivation to more efficiently and accurately organize and analyze police officer data [Neuberger 0165].
 Claim 7 is directed to the CRM for performing the method of claim 1 above.  Since Yan and Neuberger teach the CRM, the same art and rationale apply. 
 Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190244152 (hereinafter “Yan”) et al., in view of U.S. PGPub 20040128187 to (hereinafter “Neuberger”) et al., in further view of U.S. Patent 11010702 (hereinafter “Shah”) et al.  
 As per claim 3, Yan and Neuberger teach all the limitations of claim 1.
 Yan and Neuberger may not explicitly teach the following. However, Shah teaches :
 the computer system revising the risk score based on parameters that lie outside the model; Shah 0035-0077: “ FIG. 3 illustrates an example method 600 of implementing the model risk score generator 120 using the model management system 104. The example method 600 includes loading model management system home page (operation 602), searching QTMs (operation 604), receiving selected QTMs (operation 606), loading model risk score inputs (operation 608), generating a model risk score (operation 610), and receiving model updates (operation 612). Other embodiments can include more or fewer operations…The model management system 104 also receives model updates (operation 612) after the model risk score is generated (operation 610). During the model's life, issues for a particular model are opened and/or closed in the model management system 104. As the model management system 104 receives updates, new model risk scores are generated (operation 610) in real-time.”
Yan, Neuberger, and Shah are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Shah with a reasonable expectation of success, by adding steps that allow the software to update scoring with the motivation to more efficiently and accurately organize and analyze data [Shah 0077]. 
  As per claim 4, Yan and Neuberger teach all the limitations of claim 3.
 Yan and Neuberger may not explicitly teach the following. However, Shah teaches :
 wherein, information about the revised risk score of an officer is provided to the user by the computer system; Shah 0035-0077: “ FIG. 3 illustrates an example method 600 of implementing the model risk score generator 120 using the model management system 104. The example method 600 includes loading model management system home page (operation 602), searching QTMs (operation 604), receiving selected QTMs (operation 606), loading model risk score inputs (operation 608), generating a model risk score (operation 610), and receiving model updates (operation 612). Other embodiments can include more or fewer operations…The model management system 104 also receives model updates (operation 612) after the model risk score is generated (operation 610). During the model's life, issues for a particular model are opened and/or closed in the model management system 104. As the model management system 104 receives updates, new model risk scores are generated (operation 610) in real-time.”
Yan, Neuberger, and Shah are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Shah with a reasonable expectation of success, by adding steps that allow the software to update scoring with the motivation to more efficiently and accurately organize and analyze data [Shah 0077]. 
  As per claim 5, Yan teaches A method of generating a risk score for …comprising the steps of:
extracting data concerning employee information and employee events from various sources in which it has been collected; Yan 0029: “Alternatively, the output can be in the form of continuous color-coded graphics embedded in performance dashboards. Dashboards or other interfaces can display a plurality of metrics of employee relations and/or job satisfaction. For example, the dashboards may display the employee response time, the number of assignments the employee receives or volunteers for, the number of the projects the employee is behind on, the amount of meetings and conference calls the employee takes part in, the amount of time the employee spends mentoring others, and the like. Dashboards can be made available to supervisors, managers, human resources, security personnel, or other authorized users. Dashboards can be made accessible by employees. In some instances it may be desirable to allow employees access only some of the outputs generated by the early prediction model. Employee-accessible dashboards or interfaces may include comments, recommendations, or suggestions with the purpose of improving their conduct, experiences and/or the employee job satisfaction. If early indications of a conflict are projected by the model, the employee may be advised about how to avoid furthering the conflict, possibly including conflict-resolution training. If the model detects the likelihood that the employee is involved in a sexually harassing or discriminatory behavior, the employee may be directed to a proper anti-discriminatory training.”
building or creating features or variables that can be used to create a model for generating a risk score for an officer; generating a model for analyzing performance based on the features or variables;Yan 0017-0018: “The data from this stage is characterized by open expressions of annoyance, anger, offense, and threats. By detecting these evident factors of conflict in the later stages of communication and also supplied with the history of communication, a machine-learning model can learn what types of communications data associated with early stages of conflict development can predict future aggravation of the conflict. Likewise, the same approach can be used for early prediction of sexual harassment or discrimination, where the machine learning model can follow the same pattern of training as in the case of a conflict detection: the later stages of sexual harassment are often characterized by open expressions of assertion, coercion, and bullying and particular responses to such expressions. The computing system may receive the threads containing such messages in their entirety, and provide these threads to the machine learning model to allow it to identify trends in the development of harassment and to predict future issues by the earlier developments. Similarly, the machine-learning model can learn how to detect clues of discriminatory conduct, such as references to an employee's race, gender, notional origin, age, protected status, etc., and trace the frequency and offensiveness of such clues within a subset of employee-related data that is associated with the employee…0028: After the data is collected at block 401, it can be input into the early prediction model at block 402. As disclosed above, the early prediction model may have been previously trained in the training phase (e.g., the training method 300) to evaluate the input-output associations. At block 403, the early prediction model determines outputs corresponding to the input data. The outputs are the likelihoods that the employee is involved or will become involved in the future into one or more of the adverse relations, such as conflicts, sexual harassment, discrimination, or that the employee is to resign from the company. The application of the method 400 can be directed at the same employee for whom the training method 300 was performed. An advantage of this may be that the training is tailored to the employee's use of language and style of communications. This, however, may not be necessary or even possible in other situations. In some implementations, the employee may be new and limited amount of the employee-related data may be available. Correspondingly, the training method 300 may be performed for one employee or a group of employees whereas the method 400 may be directed at another employee or a group of employees. In instances of resignations, this second approach may be preferred.” 
 applying the model to data about the officer to determine an initial risk score;Yan 0015, 0028-0029: “ the trained machine learning model may predict that an employee may be at risk of resignation, or that the employee can be presently involved, or at risk of becoming involved in an adverse relation in the future. The involvement in an adverse relation may include, for example, subjecting someone else to sexual harassment or other forms of discrimination, becoming a subject of sexual harassment or discrimination, or becoming aware of somebody being a subject of such adverse treatment…At block 404 the early prediction model may assess the seriousness of the detected adverse situation and make a threshold decision to notify management of the organization, e.g., a supervisor of the employee. A human operator can participate in that decision. In some implementations, the decision can be made in a fully automated manner. Under-the-threshold outputs may be ignored and/or deleted. Alternatively, all outputs may be stored and made available to the authorized users. The likelihoods of various adverse relations and resignations can be presented for viewing in a variety of ways. The output can be a simple numerical score, which may be further supplemented with a time frame.”
 Yan may not explicitly teach the following. However, Neuberger teaches: 
an officer…;  for the officer; 16:Neuberger 0012-0013, 0165: “The public sector organization includes at least one of: public health, revenue service, educational, police… with a police organization, an outcome measure includes at least one of: public satisfaction with the police organization, reduction of crime, solving a crimes, and public served. The cost-effectiveness measure includes at least one of: reduction of variable cost, reduction of fixed cost, increase in asset efficiency..  Relative Performance data based on the public value data of the organizations is analyzed to determine any potential opportunity for improvement in public value. For example, in the context of "public satisfaction with performance", the data suggests that "Police B" performs poorly relative to the group average. Likewise, "Police B" appears to perform very poorly relative to the sample average. In contrast, "Police B" performs significantly better than others in the group. Thus, "Police B" can improve its public value by increasing outcomes. Specifically, "Police B" can focus on improving "Public Satisfaction with Performance" and/or "crimes solved."
Yan and Neuberger are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan with the aforementioned teachings from Neuberger with a reasonable expectation of success, by adding steps that allow the software to be utilize for police officer’s with the motivation to more efficiently and accurately organize and analyze police officer data [Neuberger 0165].
 Yan and Neuberger may not explicitly teach the following. However, Shah teaches :
 revising the risk score based on various different parameters that lie outside the model; and, displaying information relating to an officer's risk score; Shah 0035-0077: “ FIG. 3 illustrates an example method 600 of implementing the model risk score generator 120 using the model management system 104. The example method 600 includes loading model management system home page (operation 602), searching QTMs (operation 604), receiving selected QTMs (operation 606), loading model risk score inputs (operation 608), generating a model risk score (operation 610), and receiving model updates (operation 612). Other embodiments can include more or fewer operations…The model management system 104 also receives model updates (operation 612) after the model risk score is generated (operation 610). During the model's life, issues for a particular model are opened and/or closed in the model management system 104. As the model management system 104 receives updates, new model risk scores are generated (operation 610) in real-time.”
Yan, Neuberger, and Shah are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Shah with a reasonable expectation of success, by adding steps that allow the software to update scoring with the motivation to more efficiently and accurately organize and analyze data [Shah 0077]. 
 As per claim 8, Yan and Neuberger teach all the limitations of claim 7.
 Yan and Neuberger may not explicitly teach the following. However, Shah teaches :
a post-processing component for revising the officer's risk score based on parameters that lie outside the model; Shah 018: “The model inventory 106 includes all active and retired models, all information and documents/documentation relating to the model. Examples of information related to a model include: model number, model name, implementation date, last revision date…0035-0077: “ FIG. 3 illustrates an example method 600 of implementing the model risk score generator 120 using the model management system 104. The example method 600 includes loading model management system home page (operation 602), searching QTMs (operation 604), receiving selected QTMs (operation 606), loading model risk score inputs (operation 608), generating a model risk score (operation 610), and receiving model updates (operation 612). Other embodiments can include more or fewer operations…The model management system 104 also receives model updates (operation 612) after the model risk score is generated (operation 610). During the model's life, issues for a particular model are opened and/or closed in the model management system 104. As the model management system 104 receives updates, new model risk scores are generated (operation 610) in real-time.”
Yan, Neuberger, and Shah are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Shah with a reasonable expectation of success, by adding steps that allow the software to update scoring with the motivation to more efficiently and accurately organize and analyze data [Shah 0077].
 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190244152 (hereinafter “Yan”) et al., in view of U.S. PGPub 20040128187 to (hereinafter “Neuberger”) et al., in further view of U.S. PGPub 20180046926 (hereinafter “Achin”) et al.  
 As per claim 9, Yan and Neuberger teach all the limitations of claim 7.
 Yan and Neuberger may not explicitly teach the following. However, Achin teaches :
wherein the residual features include first-order residual features based on the extracted data; Achin 0065, 0200, 0418: “ There is a need for techniques for reducing the opaqueness and/or complexity of a first-order predictive model M1 that predicts the values of one or more output variables (“targets”) T based on the values of one or more input variables (“features”) F1, without significantly decreasing the model's accuracy. The inventors have recognized and appreciated that these needs can be met by building a second-order model M2 of the first-order model M1. The second-order model may predict the first-order model's predicted values for the targets T based on the same features F1 (or a subset thereof) and/or one or more features not used by the first-order model…For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy. Forty-seven percent of the second-order models were actually more accurate than the first-order models. In only 14% of the cases was the second-order model more than 10% less accurate than the first-order model. Approximately 10% of these cases (roughly 1.5% of the total population) occurred when the dataset was very small. In 35% of all cases, the best second-order model was derived from a blend of first-order models.”
Yan, Neuberger, and Achin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Achin with a reasonable expectation of success, by adding steps that allow the software to extract data with the motivation to more efficiently and accurately organize and analyze data [Achin 0200]. 
 As per claim 10, Yan, Neuberger, and Achin teach all the limitations of claim 9.
 Yan and Neuberger may not explicitly teach the following. However, Achin teaches :
wherein the residual features include second-order residual features based on the first-order residual features; Achin 0413, 0200, 0418: “the predictive modeling system 100 builds the second-order models using one or more modeling techniques (e.g., RuleFit, Generalized Additive Models, etc.) that generally produce models that are relatively easy to interpret and for which prediction code can be generated relatively easily. Such techniques are referred to herein as “second-order modeling techniques”. After the engine 110 produces a fitted “first-order” model (e.g., a first-order model that the user wants to better understand, a first-order model for which the user wants to produce prediction code, and/or a first-order model that has proprietary features), the system 100 can create a second-order model of the first-order model using the second-order modeling technique …For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy. Forty-seven percent of the second-order models were actually more accurate than the first-order models. In only 14% of the cases was the second-order model more than 10% less accurate than the first-order model. Approximately 10% of these cases (roughly 1.5% of the total population) occurred when the dataset was very small. In 35% of all cases, the best second-order model was derived from a blend of first-order models.”
Yan, Neuberger, and Achin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Achin with a reasonable expectation of success, by adding steps that allow the software to extract data with the motivation to more efficiently and accurately organize and analyze data [Achin 0200]. 
 As per claim 11, Yan, Neuberger, and Achin teach all the limitations of claim 9.
 Yan and Neuberger may not explicitly teach the following. However, Achin teaches :
wherein the data to which the model is applied includes one or more of: aggregate data, preprocessed residuals, social structure residuals and latent class residuals; Achin 0019, 0200, 0418: “ aggregating the identified observations to generate an aggregate observation; and replacing the identified observations in the data set with the aggregate observation. In some embodiments, a number of the identified observations corresponding to the instance of the time interval of the time-series data is equal to a ratio between the time interval of the time-series data and the time interval of the data set. In some embodiments, aggregating the identified observations includes setting a value of each variable in the aggregate observation to (1) the corresponding variable value included in an earliest of the identified observations, (2) the corresponding variable value included in a latest of the identified observations, (3) a greatest value of the corresponding variable values included in the identified observations, (4) a least value of the corresponding variable values included in the identified observations, (5) an average of the corresponding variable values included in the identified observations, or (6) a value of a function of the corresponding variable values included in the identified observations…For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy. Forty-seven percent of the second-order models were actually more accurate than the first-order models. In only 14% of the cases was the second-order model more than 10% less accurate than the first-order model. Approximately 10% of these cases (roughly 1.5% of the total population) occurred when the dataset was very small. In 35% of all cases, the best second-order model was derived from a blend of first-order models.”
Yan, Neuberger, and Achin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yan and Neuberger with the aforementioned teachings from Achin with a reasonable expectation of success, by adding steps that allow the software to extract data with the motivation to more efficiently and accurately organize and analyze data [Achin 0200]. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GRADY SMITH; CELESTINE. SYSTEM AND METHODS FOR PROCESSING INFORMATION REGARDING RELATIONSHIPS AND INTERACTIONS TO ASSIST IN MAKING ORGANIZATIONAL DECISIONS, .U.S. PGPub 20170236081Embodiments of the invention are directed toward solving the noted problems with regards to the construction and use of organizational representations, both individually and collectively.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683